 

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (this “Agreement”) is made and entered into
effective as of the 30th day of September, 2016 (the “Effective Date”) by and
between Blow & Drive Interlock Corporation, a Delaware corporation (the
“Company” or “BDIC”), and The Doheny Group, LLC, a Nevada limited liability
company (the “Purchaser” or “TDG”). The Company and Purchaser shall each be
referred to as a “Party” and collectively as the “Parties.”

 

R E C I T A L S

 

WHEREAS, BDIC is a publicly-traded company quoted on the OTCQB-tier of OTC
Markets in the business of manufacturing and leasing breath alcohol ignition
interlock devices (the “Business”), including, without limitation, the BDI-747/1
breath/alcohol ignition interlock device, along with its patent pending BDI
Model #1 power line filter. As of December 31, 2015, the BDI-747/1
breath/alcohol ignition interlock device was “approved” by ten states,
including, without limitation, California, with applications for additional
state approvals pending. In states where the Device is approved as a breath
alcohol ignition interlock device (“BAID”), BDIC leases these devices to
offenders depending upon the sentence received by such offender. In some states,
BDIC leases, installs and supports these devices directly; in other states, BDIC
sells distributorships to authorized distributors allowing the distributor to
lease, install, service, remove and support said devices;

 

WHEREAS, pursuant to that certain Loan and Security Agreement of even date
herewith entered into between BDIC, as BDIC, and TDG, as TDG, a copy of which is
attached hereto as Exhibit A (the “Loan Agreement”), TDG agreed to loan funds
and extend credit to BDIC to permit it to manufacture more Devices and expand
the Business, subject to the terms and conditions of the Loan Agreement; and

 

WHEREAS, pursuant to the Loan Agreement, in consideration of TDG agreeing to
extend credit to BDIC in connection with the Loan, BDIC agrees to enter into
this Agreement with TDG to set forth the terms under which BDIC is issuing
shares of its common stock.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, BDIC and TDG hereby agree to enter into this
Agreement as follows:

 

AGREEMENT

 

1. PURCHASE OF COMMON STOCK: Upon the execution and delivery of this Agreement
and the Loan Agreement, subject to the terms and conditions set forth in this
Agreement and the Loan Agreement, the Company hereby agrees to issue to the
Purchaser Eight Hundred Forty Five Thousand Nine Hundred Thirteen (845,913)
shares of the Company’s Common Stock (the “Shares”) in exchange for the
Purchaser loaning the Company funds under the Loan Agreement (the “Purchase
Price”). To the extent permitted, the Shares will be allocated a cost-basis
equal to the highest trading price of the Common Stock over the 52-week period
immediately preceding the issuance date, or at the highest cost-basis permitted
under the law.

 

2. CLOSING AND DELIVERY:

 

a) Upon the terms and subject to the conditions set forth herein, the
consummation of the purchase and sale of the Shares (the “Closing”) shall be
held simultaneous with the execution of this Agreement, or at such other time
mutually agreed upon between the constituent Parties (the “Closing Date”). The
Closing shall take place at the offices of counsel for the Company set forth in
Section 6 hereof, or by the exchange of documents and instruments by mail,
courier, facsimile and wire transfer to the extent mutually acceptable to the
Parties hereto.

 



 Page 1 of 10 

  

 

b) At the Closing:

 

(i) The Company and the Purchaser shall execute the Loan Agreement and this
Agreement, which shall serve as evidence of ownership of the Shares, free from
restrictions on transfer except as set forth in this Agreement. Subsequent to
the Closing, but as expeditiously as possible, the Company will issue a stock
certificate to the Purchaser to evidence the Shares.

 

(ii) The Purchaser shall deliver to the Company the Purchase Price by loaning
the Company the funds set forth in the Loan Agreement.

 

3. REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY PURCHASER: The Purchaser hereby
represents, warrants and agrees as follows:

 

a) Purchase for Own Account. Purchaser represents that it is acquiring the
Shares solely for its own account and beneficial interest for investment and not
for sale or with a view to distribution of the Shares or any part thereof, has
no present intention of selling (in connection with a distribution or
otherwise), granting any participation in, or otherwise distributing the same,
and does not presently have reason to anticipate a change in such intention.

 

b) Ability to Bear Economic Risk. Purchaser acknowledges that an investment in
the Shares involves a high degree of risk, and represents that it is able,
without materially impairing its financial condition, to hold the Shares for an
indefinite period of time and to suffer a complete loss of his investment.

 

c) Access to Information. The Purchaser acknowledges that it’s members and
managers, as applicable, have been furnished with such financial and other
information concerning the Company, the directors and officers of the Company,
and the business and proposed business of the Company as the Purchaser considers
necessary in connection with the Purchaser’s investment in the Shares. As a
result, the Purchaser is thoroughly familiar with the proposed business,
operations, properties and financial condition of the Company and has discussed
with officers of the Company any questions the Purchaser may have had with
respect thereto. The Purchaser understands:

 

(i) The risks involved in this investment, including the speculative nature of
the investment;

 

(ii) The financial hazards involved in this investment, including the risk of
losing the Purchaser’s entire investment;

 

(iii) The lack of liquidity and restrictions on transfers of the Shares; and

 

(iv) The tax consequences of this investment.

 

The Purchaser has consulted with the Purchaser’s own legal, accounting, tax,
investment and other advisers with respect to the tax treatment of an investment
by the Purchaser in the Shares and the merits and risks of an investment in the
Shares.

 



 Page 2 of 10 

  

 

d) Shares Part of Private Placement. The Purchaser has been advised that the
Shares have not been registered under the Securities Act of 1933, as amended
(the “Act”), or qualified under the securities law of any state, on the ground,
among others, that no distribution or public offering of the Shares is to be
effected and the Shares will be issued by the Company in connection with a
transaction that does not involve any public offering within the meaning of
section 4(a)(2) of the Act and/or Regulation D as promulgated by the Securities
and Exchange Commission under the Act, and under any applicable state blue sky
authority. The Purchaser understands that the Company is relying in part on the
Purchaser’s representations as set forth herein for purposes of claiming such
exemptions and that the basis for such exemptions may not be present if,
notwithstanding the Purchaser’s representations, the Purchaser has in mind
merely acquiring the Shares for resale on the occurrence or nonoccurrence of
some predetermined event. The Purchaser has no such intention.

 

e) Further Limitations on Disposition. Purchaser further acknowledges that the
Shares are restricted securities under Rule 144 of the Act, and, therefore, if
the Company, in its sole discretion, chooses to issue any certificates
reflecting the ownership interest in the Shares, those certificates will contain
a restrictive legend substantially similar to the following:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.

 

Without in any way limiting the representations set forth above, Purchaser
further agrees not to make any disposition of all or any portion of the Shares
unless and until:

 

(i) There is then in effect a Registration Statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
Registration Statement; or

 

(ii) Purchaser shall have obtained the consent of the Company and notified the
Company of the proposed disposition and shall have furnished the Company with a
detailed statement of the circumstances surrounding the proposed disposition,
and if reasonably requested by the Company, Purchaser shall have furnished the
Company with an opinion of counsel, reasonably satisfactory to the Company, that
such disposition will not require registration under the Act or any applicable
state securities laws.

 

Notwithstanding the provisions of subparagraphs (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by such Purchaser to a partner (or retired partner) of Purchaser, or transfers
by gift, will or intestate succession to any spouse or lineal descendants or
ancestors, if all transferees agree in writing to be subject to the terms hereof
to the same extent as if they were Purchasers hereunder as long as the consent
of the Company is obtained.

 

f) Accredited Investor Status. The Purchaser is an accredited investor, and has
truthfully completed the Accredited Investor Questionnaire attached hereto as
Exhibit A.

 

g) Purchaser Authorization. The Purchaser, if not an individual, is empowered
and duly authorized to enter into this Agreement under any governing document,
partnership agreement, trust instrument, pension plan, charter, certificate of
incorporation, bylaw provision or the like; this Agreement constitutes a valid
and binding agreement of the Purchaser enforceable against the Purchaser in
accordance with its terms; and the person signing this Agreement on behalf of
the Purchaser is empowered and duly authorized to do so by the governing
document or trust instrument, pension plan, charter, certificate of
incorporation, bylaw provision, board of directors or stockholder resolution, or
the like.

 



 Page 3 of 10 

  

 

h) No Backup Withholding. The Social Security Number or taxpayer identification
shown in this Agreement is correct, and the Purchaser is not subject to backup
withholding because (i) the Purchaser has not been notified that he or she is
subject to backup withholding as a result of a failure to report all interest
and dividends or (ii) the Internal Revenue Service has notified the Purchaser
that he or she is no longer subject to backup withholding.

 

4. REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY COMPANY: The Company hereby
represents, warrants and agrees as follows:

 

a) Authority of Company. The Company has all requisite authority to execute and
deliver this Agreement and to carry out and perform its obligations under the
terms of this Agreement.

 

b) Authorization. All actions on the part of the Company necessary for the
authorization, execution, delivery and performance of this Agreement by the
Company and the performance of the Company’s obligations hereunder has been
taken or will be taken prior to the issuance of the Shares. This Agreement, when
executed and delivered by the Company, shall constitute valid and binding
obligations of the Company enforceable in accordance with their terms, subject
to laws of general application relating to bankruptcy, insolvency, the relief of
debtors and, with respect to rights to indemnity, subject to federal and state
securities laws. The issuance of the Shares will be validly issued, fully paid
and nonassessable, will not violate any preemptive rights, rights of first
refusal, or any other rights granted by the Company, and will be issued in
compliance with all applicable federal and state securities laws, and will be
free of any liens or encumbrances, other than any liens or encumbrances created
by or imposed upon the Purchaser through no action of the Company; provided,
however, that the Shares may be subject to restrictions on transfer under state
and/or federal securities laws as set forth herein or as otherwise required by
such laws at the time the transfer is proposed.

 

c) Governmental Consents. All consents, approvals, orders, or authorizations of,
or registrations, qualifications, designations, declarations, or filings with,
any governmental authority required on the part of the Company in connection
with the valid execution and delivery of this Agreement, the offer, sale or
issuance of the Shares, or the consummation of any other transaction
contemplated hereby shall have been obtained, except for notices required or
permitted to be filed with certain state and federal securities commissions,
which notices will be filed on a timely basis.

 

5. INDEMNIFICATION: The Purchaser hereby agrees to indemnify and defend the
Company and its officers and directors and hold them harmless from and against
any and all liability, damage, cost or expense incurred on account of or arising
out of:

 

(a) Any breach of or inaccuracy in the Purchaser’s representations, warranties
or agreements herein;

 

(b) Any disposition of any Shares contrary to any of the Purchaser’s
representations, warranties or agreements herein;

 

(c) Any action, suit or proceeding based on (i) a claim that any of said
representations, warranties or agreements were inaccurate or misleading or
otherwise cause for obtaining damages or redress from the Company or any
director or officer of the Company under the Act, or (ii) any disposition of any
Shares.

 



 Page 4 of 10 

  

 

6. MISCELLANEOUS:

 

a) Binding Agreement. The terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the respective successors and assigns of the
Parties. Nothing in this Agreement, expressed or implied, is intended to confer
upon any third party any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.

 

b) Governing Law; Venue. This Agreement shall be governed by and construed under
the laws of the State of California as applied to agreements among California
residents, made and to be performed entirely within the State of California. The
Parties agree that any action brought to enforce the terms of this Agreement
will be brought in the appropriate federal or state court having jurisdiction
over Los Angeles County, California, United States of America.

 

c) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

d) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

e) Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the Party to be
notified, (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, or (c) one (1)
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt. All communications
shall be sent as follows:

 

  If to Company: Blow & Drive Interlock Corporation     1080 La Cienega
Boulevard, Suite 304     Los Angeles, California 90035     Attention: Laurence
Wainer     Email: info@blowanddrive.com         With copies to: Law Offices of
Craig V. Butler, Esq.   (which shall not constitute 300 Spectrum Center Drive,
Suite 300   notice hereunder) Irvine, California 92618     Attention: Craig V.
Butler, Esq.     Fax No. (949) 484-5667     Email: cbutler@craigbutlerlaw.com  
      If to Purchaser: THE DOHENY GROUP, LLC     1702 S. Robertson Boulevard
#111     Los Angeles, California 90035     Attention: David Haridim, Managing
Member     Email: dharidim@yahoo.com         With copies to: SULMEYERKUPETZ, a
Professional Corporation     333 South Hope Street, 35th Floor     Los Angeles,
California 90071     Attention: Jeffrey M. Pomerance, Esq.     Fax No. (213)
629-4520     Email: jpomerance@sulmeyerlaw.com

 



 Page 5 of 10 

  

 

or at such other address as the Company or Purchaser may designate by ten (10)
days advance written notice to the other Party hereto.

 

f) Modification; Waiver. No modification or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective unless in writing
and approved by the Company and the Purchaser.

 

g) Entire Agreement; Successors. This Agreement and the Exhibits hereto
constitute the full and entire understanding and agreement between the Parties
with regard to the subjects hereof and no Party shall be liable or bound to the
other Party in any manner by any representations, warranties, covenants and
agreements except as specifically set forth herein. The representations,
warranties and agreements contained in this Agreement shall be binding on the
Purchaser’s successors, assigns, heirs and legal representatives and shall inure
to the benefit of the respective successors and assigns of the Company and its
directors and officers.

 

h) Expenses. Each Party shall pay their own expenses in connection with this
Agreement. In addition, should either Party commence any action, suit or
proceeding to enforce this Agreement or any term or provision hereof, then in
addition to any other damages or awards that may be granted to the prevailing
Party, the prevailing Party shall be entitled to have and recover from the other
Party such prevailing Party’s reasonable attorneys’ fees and costs incurred in
connection therewith.

 

i) Currency. All currency is expressed in U.S. dollars.

 



 Page 6 of 10 

  



 

In Witness Whereof, the Parties have executed this Common Stock Purchase
Agreement as of the date first written above.

 

“Company”   “Purchaser”       Blow & Drive Interlock Corporation,   The Doheny
Group, LLC, a Delaware corporation   a Nevada limited liability company        
    By: Laurence Wainer   By: David Haridim Its: President   Its: Owner

 



 Page 7 of 10 

  



 

EXHIBIT A

 

Investor Questionnaire

(to be completed by Purchaser)

 

PART A. BACKGROUND INFORMATION

 

Name of Purchaser:  

 

Social Security or Taxpayer Identification No.  

 

If a corporation, partnership, limited liability company, trust or other entity:

 

Business Address:   (Number and Street)

 

      (City) (State) (Zip Code)

 

Telephone Number: (     )        Facsimile Number: (     )  

 

Name of Contact Person:  

 

Email Address of Contact Person:  

 

Type of entity and Nature of Business:  

 

 

 

State of formation:  

 

Approximate Date of formation:  

 

Set forth in the space provided below the (i) state(s), if any, in the United
States in which you maintained your principal office during the past two years
and the dates during which you maintained your office in each state, and (ii)
state(s), if any, in which you pay income taxes:

 

 

 

 

 

Were you formed for the purpose of investing in the securities being offered?

 

Yes ___ No ___

 



 Page 8 of 10 

  

 

PART B. ACCREDITED INVESTOR QUESTIONNAIRE

 

In order for the Company to offer and sell the Securities in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each of the below categories that
describes you as a potential investor of the Securities of the Company.

 

___ (1) A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity;       ___ (2) A broker or dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934;       ___ (3) An insurance company as
defined in Section 2(a)(13) of the Securities Act;       ___ (4) An investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in Section 2(a)(48) of that Act;       ___ (5) A
Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;       ___ (6) A plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000;       ___ (7) An employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;      
___ (8) A private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940;       ___ (9) An organization described
in Section 501(c)(3) of the Internal Revenue Code, a corporation, Massachusetts
or similar business trust, or partnership, not formed for the specific purpose
of acquiring the Securities, with total assets in excess of $5,000,000;      
___ (10) An executive officer or director of the Company;       ___ (11) A
natural person whose individual net worth, or joint net worth with that person’s
spouse, at the time of his purchase exceeds $1,000,000 (for purposes of this
calculation, net worth is the excess of total assets at fair market value,
including homes (subject to the further description below), automobiles and
personal property, over total liability; provided that you should not include
your primary residence as an asset, and you should not include as a liability
indebtedness that is secured by your primary residence that is not in excess of
the fair market value of your primary residence (except that if the amount of
such indebtedness outstanding at the time of sale of the Securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability));

 



 Page 9 of 10 

  

 

___ (12) A natural person who had an individual income in excess of $200,000 in
each of the two most recent years, or joint income with that person’s spouse in
excess of $300,000, in each of those years (in each case including foreign
income, tax exempt income and the full amount of capital gains and losses, but
excluding any income of other family members and any unrealized capital
appreciation), and has a reasonable expectation of reaching the same income
level in the current year;       ___ (13) A trust, with total assets in excess
of $5,000,000, not formed for the specific purpose of acquiring the Securities,
whose purchase is directed by a sophisticated person who has such knowledge and
experience in financial and business matters that such person is capable of
evaluating the merits and risks of investing in the Company;       ___ (14) An
entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies:                        

 

(Continue any of the responses in this Questionnaire on a separate piece of
paper, if necessary.)

 

* * * * *

 



 Page 10 of 10 

  

